Samuel Legg plaint. agt James Flood Defendt in an action of defamation for abuseing of the sd Legg by uttering against him severall base and scurrilous words, whereby severall men that hee was about Shipping of were discouraged from his Service and hee thereby disappointed which was to the defaming of him in his name & credit and hindring him from proceeding in his buisness whereby hee is greatly damnified with all other due damages &c. . . . The Jury. . . found for the plaint. that the Defendt at the next County Court of Suffolke after his arrivall in New-England shall make an acknowledgemt to the Satisfaction of the Court or pay twenty pounds mony, & costs of Court. — allowd twenty Eight Shillings ten pence.
Execution issued for costs. 24° July 1679. the Defendt having made an acknowledgemt
[ See above, pp. 858-60, and Legg v. Flood, below, p. 1054.]